RECORD IMPOUNDED

                     NOT FOR PUBLICATION WITHOUT THE
                   APPROVAL OF THE APPELLATE DIVISION
  This opinion shall not "constitute precedent or be binding upon any court."
   Although it is posted on the internet, this opinion is binding only on the
     parties in the case and its use in other cases is limited. R. 1:36-3.




                                    SUPERIOR COURT OF NEW JERSEY
                                    APPELLATE DIVISION
                                    DOCKET NO. A-1390-16T2

C.G.,

           Plaintiff-Respondent,

     v.

A.K.,

          Defendant-Appellant.
__________________________________

           Submitted June 5, 2018 – Decided June 19, 2018

           Before Judges Fisher and Natali.

           On appeal from Superior Court of New Jersey,
           Chancery Division, Family Part, Bergen County,
           Docket No. FV-02-2276-16.

           A.K., appellant pro se.

           Snyder Sarno D'Aniello Maceri & Da Costa LLC,
           attorneys for respondent (Angelo Sarno, of
           counsel and on the brief; Lydia S. LaTona, on
           the brief).

PER CURIAM
       The parties' brief marriage produced one child, Sylvia,1 who

was born in July 2015. In this appeal, defendant A.K. (Adam) argues

the trial judge erred in entering a final restraining order (FRO)

in favor of his former wife, plaintiff C.G. (Carol), pursuant to

the Prevention of Domestic Violence Act, N.J.S.A. 2C:25-17 to -

35. We find no merit in Adam's arguments and affirm.

       The evidence adduced at a seven-day trial centered on Adam's

communications with Carol's attorney near the conclusion of a

contested custody case (the FD case).2 Specifically, after the

close of the record but before the judge rendered a decision in

the FD case, Adam sent Carol's attorney a flash drive with a note

that the flash drive included "nude photos of [Carol]." The

device's files could not be accessed. Approximately a month later,

Adam emailed Carol's attorney to advise he possessed intimate

"recordings" of Carol and him. A few days later, he sent the

attorney     a   similar   message       threatening   dissemination    of

information or recordings he possessed: "[i]f she continues to

lie, I will continue to expose audio to the judge." Feeling

threatened and harassed by these communications, Carol filed this

action and secured a temporary restraining order.


1
    This and the other names assigned to the parties are fictitious.
2
  A final order entered in the FD case is the subject of another
appeal, which we also decide today.

                                     2                           A-1390-16T2
      As mentioned, the trial lasted seven days, an extraordinary

length of time for a domestic-violence action. The trial canvassed

not only the communications to which we have alluded but also

those that were transmitted to Carol's Rabbi, her family members,

and others. At the trial's conclusion, the judge rendered extensive

findings of fact; he found, having viewed the witnesses as they

testified, that Carol was believable and Adam wasn't. The judge

concluded that Adam harassed Carol within the meaning of N.J.S.A.

2C:33-4, and engaged in criminal coercion as defined by N.J.S.A.

2C:13-5.

      As we have noted, the communications that inspired this

domestic-violence action were made by Adam to Carol's attorney,

not by Adam directly to Carol. That, however, is no impediment to

a finding of harassment because the law presupposes that in many

instances a communicator should know that a message to an attorney

will be passed along to the client. See McGowan v. O'Rourke, 391

N.J. Super. 502, 506 (App. Div. 2007). Applying this principle,

the   judge   rejected   Adam's   contention   that   he   assumed   his

communications with Carol's attorney would not be shared with

Carol. The judge found this contention "defies logic" and the only

reasonable assumption was that Adam knew or should have understood

that his statements and communications – made during the course

of the FD litigation – would be transmitted by the attorney to

                                   3                            A-1390-16T2
Carol. The judge concluded that Adam's communications – made after

the record was closed in the FD case but before a decision was

rendered3 – served no purpose but to harass Carol and coerce her

into giving into his demands in the FD case. The judge also

recognized that Adam's many abusive communications were part of a

pattern and were intended to annoy and alarm. And the judge found

that Adam engaged in criminal coercion "by attempting to disclose

private information, nude photos, and/or recordings if plaintiff

did not succumb to [Adam's] desire to [gain] unsupervised [visits]

with   [their]   child."    The   FRO       contained   restraints    typically

imposed; it also prohibited Adam "from posting information about

[Carol] on any social, public and [r]eligious forums."

       Two months later, Carol moved for enforcement of the internet

ban because Adam created a "gofundme" page entitled "[Sylvia]

needs a Father." The judge found this website and its content

violated the FRO; he granted Carol's motion and amended the FRO

to   expressly   prohibit   Adam   "from       directly   and/or     indirectly

referencing [Carol] and their mutual child on any electronic

platform or forum, which includes[,] but is not limited to, posting


3
  The stage at which these communications were made also supports
the rejection of Adam's frivolous contention that he was merely
providing discovery in the FD case. The time for discovery or for
the submission of evidence to the trier of fact had by that time
already ended.


                                        4                               A-1390-16T2
written texts, documents, pictures of [Carol] and their mutual

child."4

     Adam's subsequent reconsideration motion was denied. That

ruling was followed by this appeal, in which Adam argues:

           I. THE TRIAL COURT PLAINLY ERRED AND/OR ABUSED
           ITS DISCRETION BY FINDING THE PREDICATE ACT
           TO BE AN ACT OF DOMESTIC VIOLENCE.

                A. The Court Failed To Find The
                Defendant[']s Communications Were
                For Litigation Purposes Only And Not
                For The Purpose To Harass Or
                Criminally Coerce.

                B. The Trial Court Plainly Erred
                And/Or Abused Discretion In Finding
                Defendant Was Using Plaintiff[']s
                Attorney As A Suitable Agent To
                Harass Plaintiff.

           II. THE TRIAL COURT DEMONSTRATED CLEAR BIAS
           AND/OR THE APPEARANCE OF BIAS AGAINST THE
           DEFENDANT DEPRIVING HIM OF OPPORTUNITY TO BE
           HEARD, FAIR TRIAL, AND CORRECT DECISION.

                A. The Trial Court Abused Its
                Discretion By Failing To Allow
                Defendant      To     Mark    For
                Identification, Pursue Submission
                Into Evidence, Evidence Directly
                Related To The Predicate Act.

                B. The Trial Court Clearly Erred
                And/Or Abused Its Discretion By
                Accepting Facts Against The Weight
                Of Credible Evidence As Well As
                Denying Facts Against The Weight Of
                Credible Evidence.

4
 The FRO awarded Carol $31,629.08 in counsel fees. The later order
awarded her an additional $6845 in fees.

                                 5                          A-1390-16T2
     C. The Trial Court Clearly Erred
     And/Or Abused Its Discretion By
     Assuming Discovery Must Be Ordered
     For The Defendant's Communications
     To Be For The Purpose Of Litigation.

III. THE TRIAL COURT PLAINLY ERRED IN FAILING
TO CONSIDER DEFENDANT'S DEFENSE OF PRO SE
LITIGANT LITIGATION PRIVILEGE IN REPRESENTING
HIMSELF WITH REFERENCE TO COMMUNICATION
BETWEEN HIMSELF AND PLAINTIFF'S ATTORNEY,
WHICH FORMED THE BASIS OF DOMESTIC VIOLENCE
FINDING.

IV. THE TRIAL COURT ERRED AND/OR ABUSED
DISCRETION BY FINDING THAT SEXUALLY EXPLICIT
RECORDINGS OR PHOTOS WERE IN THE POSSESSION
OF THE DEFENDANT, OR WERE SENT, AS IT WAS
AGAINST THE WEIGHT OF CREDIBLE EVIDENCE.

V. THE [ORDER THAT AMENDED THE FRO] IS OVERLY
BROAD AND VAGUE IN ITS RESTRICTION OF THE
DEFENDANT   FROM   DIRECTLY   OR   INDIRECTLY
REFERENCING THE PLAINTIFF AND THEIR SHARED
DAUGHTER ON ANY ELECTRONIC PLATFORM IN TEXT,
DOCUMENTS, OR PICTURES.

VI. THE TRIAL COURT PLAINLY ERRED AND/OR
ABUSED    DISCRETION   IN    VIOLATING    THE
DEFENDANT[']S 1ST AM[]ENDMENT RIGHTS BY
RESTRICTING HIM IN AN OVERLY BROAD ORDER FROM
SPEAKING ABOUT HIS OWN DAUGHTER ON ANY
ELECTRONIC FORMAT.

VII. THE TRIAL COURT PLAINLY ERRED AND/OR
ABUSED DISCRETION IN MODIFYING THE FRO WITHOUT
JURISDICTION ON MARCH 1, 2017[,] AS THE NOTICE
OF APPEAL FOR THE FRO HAD ALREADY BEEN FILED
ON DECEMBER 8, 2016.

VIII. THE TRIAL COURT PLAINLY ERRED     AND/OR
ABUSED   DISCRETION   IN    GRANTING    RELIEF
PROCEDURALLY DEFICIENT UNDER RULE 1:6   AS THE
PLAINTIFF NEVER REQUESTED SUCH RELIEF   IN THE
ORIGINAL ORDER TO SHOW CAUSE.

                      6                          A-1390-16T2
          IX. [N.J.S.A.] 2C:25-29[(b)] IS ITSELF OVERLY
          BROAD AND ALLOW[S] THE TRIAL COURT TO GRANT
          ANY RELIEF WITHOUT PRIOR NOTICE TO THE
          DEFENDANT, A VIOLATION OF THE 14TH AMENDMENT
          REGARDING PROCEDURAL DUE PROCESS.

We find insufficient merit in these arguments to warrant discussion

in a written opinion, R. 2:11-3(e)(1)(E), and we affirm the FRO,

the later amending order, and the order denying reconsideration,

substantially for the reasons provided by Judge Peter J. Melchionne

in his thorough and well-reasoned oral decisions.

     Affirmed.




                                 7                          A-1390-16T2